Title: From George Washington to James Madison, 22 April 1783
From: Washington, George
To: Madison, James


                        
                            Sir
                            Newburgh 22d April 1783
                        
                        Major McHenry—formerly an assistant Secretary to me, & afterwards Aid de Camp to the Marqs de la
                            Fayette, informs me that Congress are about to appoint Official Secretaries for their Ministers abroad, &
                            expresses a wish to go in that character to the Court of Versailles—or London.
                        Justice, if I could divest myself of the inclination to serve this Gentleman, would compel me to represent
                            him as a Man of Letters & abilities.of great integrity, sobriety & prudence—In a word—a Man of strict
                            honor; possessing all those good qualities (without a bad one with which I am acquainted) necessary to fit him for such an
                            office—He would, I am perswaded, render the Minister to whom he should be appointed Secretary, very happy in such  a
                            connection; as he is of an amiable temper—very obliging, and of polished manners. His Interest too lyes in this Country.
                        I have now to entreat your excuse for the freedom of this recommendation; a desire to serve a Man who has
                            followed my fortunes, and shared in my perplexities, has prompted me to it; but I never have, nor never will, from these
                            considerations alone recommend a person to an Office of trust who I am not morally certain is fully competent to the
                            duties of it. I have the honor to be Sir, Yr Most Obt & Hble Serv
                        
                            Go: Washington
                        
                        
                            
                                On the draft, in DLC: GW, GW notes "A Similar Letter was written to Mr Livingston Secretary of F:
                                Affairs."
                            
                        
                    